UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3999 John Hancock Investment Trust II (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: April 30, 2011 ITEM 1. REPORTS TO STOCKHOLDERS. A look at performance Total returns for the period ended April 30, 2011 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge (POP) with maximum sales charge (POP) 1-year 5-year 10-year 6-months 1-year 5-year 10-year Class A 6.54 5.38 2.17 9.96 6.54 24.17 23.97 Class B 6.83 5.27 2.11 10.26 6.83 23.71 23.27 Class C 3.21 5.07 1.98 14.33 3.21 22.93 21.65 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from those disclosed in the Financial Highlights tables in this report. For all classes the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class B Class C Net/Gross (%) 1.39 2.09 2.09 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 18002255291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. The Funds performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. 6 Regional Bank Fund | Semiannual report Class B Class C Start date 4-30-01 4-30-01 NAV $12,327 $12,165 POP $12,327 $12,165 Index $13,211 $13,211 The Class C shares investment with a maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. S&P Composite 1500 Banks Index  is an unmanaged index of banking sector stocks in the S&P 1500 Index. Total return for this index is not available for the ten-year period. S&P 500 Index  is an unmanaged index that includes 500 widely traded common stocks. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Semiannual report | Regional Bank Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Funds actual ongoing operating expenses, and is based on the Funds actual return. It assumes an account value of $1,000.00 on November 1, 2010 with the same investment held until April 30, 2011. Account value Ending value Expenses paid during on 11-1-10 on 4-30-11 period ended 4-30-11 1 Class A $1,000.00 $1,157.10 $7.27 Class B 1,000.00 1,152.60 10.99 Class C 1,000.00 1,153.30 11.00 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at April 30, 2011, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Regional Bank Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare the Funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not the Funds actual return). It assumes an account value of $1,000.00 on November 1, 2010, with the same investment held until April 30, 2011. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 11-1-10 on 4-30-11 period ended 4-30-11 1 Class A $1,000.00 $1,018.10 $6.81 Class B 1,000.00 1,014.60 10.29 Class C 1,000.00 1,014.60 10.29 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.36%, 2.06% and 2.06% for Class A, Class B and Class C shares, respectively, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Semiannual report | Regional Bank Fund 9 Portfolio summary Top 10 Holdings (44.4% of Net Assets on 4-30-11) 1 JPMorgan Chase & Company 5.8% SVB Financial Group 4.2% PNC Financial Services Group, Inc. 5.5% Cullen/Frost Bankers, Inc. 4.1% U.S. Bancorp. 5.2% BB&T Corp. 3.8% Wells Fargo & Company 4.8% TCF Financial Corp. 3.4% Bank of America Corp. 4.4% Zions Bancorporation 3.2% Industry Composition Commercial Banks 81% Capital Markets 1% Diversified Financial Services 10% Short-Term Investments & Other 3% Thrifts & Mortgage Finance 5% 1 Cash and cash equivalents not included in Top 10 Holdings. 2 As a percentage of net assets on 4-30-11. 3 Sector investing is subject to greater risks than the market as a whole. Because the Fund focuses on one sector of the economy, its performance depends in large part on the performance of that sector. As a result, the value of your investment may fluctuate more widely than it would in a fund that is diversified across sectors. 10 Regional Bank Fund | Semiannual report Funds investments As of 4-30-11 (unaudited) Shares Value Common Stocks 96.58% (Cost $382,859,046) Financials 96.58% Capital Markets 1.01% State Street Corp. 144,442 6,723,775 Commercial Banks 80.24% 1st United Bancorp, Inc. (I) 627,074 4,370,708 Ameris Bancorp (I) 450,012 4,473,119 Anchor Bancorp (I)(V) 161,584 1,641,693 Bank of Marin Bancorp 9,004 338,911 Bar Harbor Bankshares 62,294 1,820,231 BB&T Corp. 952,581 25,643,481 Bond Street Holdings LLC, Class A (I)(S) 533,196 10,663,920 Boston Private Financial Holdings, Inc. 377,618 2,639,550 Bryn Mawr Bank Corp. 383,894 7,735,464 California United Bank (I) 152,292 1,880,806 Centerstate Banks, Inc. 628,561 3,909,649 Citizens Republic Banking Corp., Inc. (I) 5,077,376 4,661,031 City Holding Company 94,723 3,230,054 Comerica, Inc. 318,909 12,096,218 Commerce Bancshares, Inc. 349,751 14,885,403 Cullen/Frost Bankers, Inc. 464,824 27,536,174 CVB Financial Corp. 495,298 4,824,203 East West Bancorp, Inc. 1,012,012 21,383,814 Evans Bancorp, Inc. 84,776 1,199,580 Fifth Third Bancorp 756,892 10,043,957 First California Financial Group, Inc. (I) 391,417 1,506,955 First Horizon National Corp. 324,384 3,552,005 First Southern Bancorp, Inc., Class B (I) 140,985 1,698,869 FNB Corp. 1,751,436 19,178,224 Glacier Bancorp, Inc. 349,656 5,255,330 Hancock Holding Company 465,738 15,211,003 Heritage Commerce Corp. (I) 712,266 3,725,151 Heritage Financial Corp. 186,223 2,744,927 Heritage Oaks Bancorp (I) 1,064,426 3,938,376 Horizon Bancorp 12,686 343,791 Huntington Bancshares, Inc. 429,784 2,918,233 Independent Bank Corp.  MA 661,869 19,399,380 See notes to financial statements Semiannual report | Regional Bank Fund 11 Shares Value Commercial Banks (continued) Lakeland Financial Corp. 93,814 $2,055,465 M&T Bank Corp. 174,347 15,407,044 MB Financial, Inc. 549,209 11,363,134 Pacific Continental Corp. 357,041 3,409,742 Park Sterling Corp. (I) 531,988 2,540,243 PNC Financial Services Group, Inc. 590,151 36,790,013 Prosperity Bancshares, Inc. 207,906 9,532,490 Renasant Corp. 68,071 1,142,231 Sandy Spring Bancorp, Inc. 100,205 1,790,663 Sierra Bancorp 260,000 2,899,000 Southcoast Financial Corp. (I) 138,220 450,597 Sterling Bancshares, Inc. 608,255 5,407,387 Sun Bancorp, Inc. (I) 912,207 3,320,433 SunTrust Banks, Inc. 520,148 14,662,972 SVB Financial Group (I) 466,051 28,168,122 Talmer Bank & Trust Company (I)(R) 830,801 4,713,219 TCF Financial Corp. 1,472,621 22,958,161 TriCo Bancshares 377,716 6,160,548 Trustmark Corp. 90,000 2,091,600 U.S. Bancorp 1,353,084 34,936,629 Union First Market Bankshares Corp. 101,291 1,289,434 United Bancorp, Inc. (I) 569,987 1,994,955 Univest Corp. of Pennsylvania 36,500 613,930 Washington Banking Company 130,863 1,830,773 Washington Trust Bancorp, Inc. 224,305 5,255,466 Wells Fargo & Company 1,103,185 32,113,715 WesBanco, Inc. 244,673 4,966,862 Westamerica Bancorp. 216,693 11,005,837 Wilshire Bancorp, Inc. (I) 313,184 1,252,736 Zions Bancorporation 882,084 21,566,954 Diversified Financial Services 10.28% Bank of America Corp. 2,420,678 29,725,926 JPMorgan Chase & Company 853,985 38,967,336 Thrifts & Mortgage Finance 5.05% Berkshire Hill Bancorp, Inc. 386,034 8,608,558 Citizens South Banking Corp. (V) 635,611 3,019,152 Doral Financial Corp. (I) 187,788 281,682 First Defiance Financial Corp. (I) 226,178 3,094,115 First Financial Holdings, Inc. 174,172 1,912,409 Flushing Financial Corp. 230,430 3,391,930 Heritage Financial Group, Inc. 174,238 2,104,795 Home Federal Bancorp, Inc. 176,730 2,147,270 Kaiser Federal Financial Group, Inc. 200,414 2,517,200 WSFS Financial Corp. 148,312 6,669,591 12 Regional Bank Fund | Semiannual report See notes to financial statements Shares Value Preferred Securities 0.39% (Cost $1,732,675) Financials 0.39% Commercial Banks 0.39% First Southern Bancorp, Inc. (I)(J) 241 995,308 Monarch Financial Holdings, Inc., Series B, 7.800% 59,575 1,605,546 Maturity Rate (%) date Par value Value Corporate Bonds 0.14% (Cost $787,325) Financials 0.14% Commercial Banks 0.14% Regions Financial Corp. 7.375 12-10-37 $995,655 975,742 Capital Preferred Securities 0.08% (Cost $428,000) Financials 0.08% Commercial Banks 0.08% Banponce Trust I, Series A 8.327 02-01-27 590,000 516,419 Shares Value Warrants 0.42% (Cost $3,231,258) Comerica, Inc. (Expiration Date: 11-14-18, Strike Price: $29.40) (I)(J) 176,192 2,360,973 Valley National Bancorp (Expiration Date: 11-14-18, Strike Price: $17.77) (I)(J) 63,055 153,224 Washington Federal, Inc. (Expiration Date: 11-14-18, Strike Price: $17.57) (I)(J) 51,979 311,874 Par value Value Short-Term Investments 0.09% (Cost $576,000) Repurchase Agreement 0.09% Repurchase Agreement with State Street Corp. dated 4-29-11 at 0.010% to be repurchased at $576,000 on 5-2-11, collateralized by $535,000 Federal Home Loan Mortgage Corp., 4.500% due 1-15-14 (valued at $591,175, including interest) $576,000 576,000 Total investments (Cost $389,614,304)  97.70% Other assets and liabilities, net 2.30% Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. See notes to financial statements Semiannual report | Regional Bank Fund 13 Notes to Schedule of Investments (I) Non-income producing security. (J) These securities are issued under the U.S. Treasury Departments Capital Purchase Program. (R) Direct placement securities are restricted to resale and the Fund has limited rights to registration under the Securities Act of 1933. Value as a Original percentage acquisition Acquisition Beginning Ending share of Funds net Value as of Issuer, description date cost share amount amount assets 4-30-11 Talmer Bank & Trust Company 4-30-10 $4,984,806 830,801 830,801 0.71% $4,713,219 (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (V) The Fund owns 5% or more of the outstanding voting shares of the issuer and the security is considered an affiliate of the Fund. For more information on this security refer to Note 7 of the Notes to financial statements.  At 4-30-11, the aggregate cost of investment securities for federal income tax purposes was $393,950,506. Net unrealized appreciation aggregated $258,848,884, of which $269,330,337 related to appreciated investment securities and $10,481,453 related to depreciated investment securities. 14 Regional Bank Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 4-30-11 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $385,264,117) $648,138,545 Investments in affiliated issuers, at value (Cost $4,350,187) (Note 7) 4,660,845 Total investments, at value (Cost $389,614,304) Cash 15,320,247 Receivable for investmentssold 1,126,352 Receivable for fund sharessold 350,155 Dividends and interestreceivable 749,199 Other receivables and prepaidexpenses 151,942 Totalassets Liabilities Payable for investmentspurchased 480,790 Payable for fund sharesrepurchased 1,217,260 Payable toaffiliates Accounting and legal servicesfees 25,049 Transfer agentfees 205,146 Distribution and servicefees 205,675 Trusteesfees 107,517 Other liabilities and accruedexpenses 106,809 Totalliabilities Netassets Capital paid-in $388,939,938 Undistributed net investmentincome 263,871 Accumulated net realized gain oninvestments 15,760,144 Net unrealized appreciation (depreciation) oninvestments 263,185,086 Netassets Net asset value pershare Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no parvalue Class A ($601,669,005 ÷ 40,271,533shares) $14.94 Class B ($27,172,140 ÷ 1,872,840shares) 1 $14.51 Class C ($39,307,894 ÷ 2,705,724shares) 1 $14.53 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $15.73 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. See notes to financial statements Semiannual report | Regional Bank Fund 15 F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 4-30-11 (unaudited) This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends from unaffiliated issuers $5,263,151 Dividends from affiliated issuers 6,356 Interest 190,639 Total investmentincome Expenses Investment management fees (Note4) 2,629,410 Distribution and service fees (Note4) 1,231,025 Accounting and legal services fees (Note4) 54,357 Transfer agent fees (Note4) 630,141 Trustees fees (Note4) 26,691 State registrationfees 42,041 Printing andpostage 59,718 Professionalfees 20,966 Custodianfees 41,242 Registration and filingfees 11,043 Other 12,806 Totalexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gainon Investments in unaffiliatedissuers 20,096,816 Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers 73,474,946 Investments in affiliatedissuers 94,768 Net realized and unrealizedgain Increase in net assets fromoperations 16 Regional Bank Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Sixmonths ended Year 4-30-11 ended (unaudited) 10-31-10 Increase (decrease) in netassets Fromoperations Net investmentincome $700,706 $1,611,307 Net realizedgain 20,096,816 54,716,794 Change in net unrealized appreciation(depreciation) 73,569,714 (10,096,466) Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (361,121) (2,085,811) ClassB  (8,618) ClassC  (7,110) From net realizedgain ClassA (44,148,044)  ClassB (2,134,025)  ClassC (2,722,756)  Totaldistributions From Fund share transactions (Note5) Total increase(decrease) Netassets Beginning ofperiod 618,290,441 645,684,850 End ofperiod Undistributed (accumulated distributions in excess of) net investmentincome See notes to financial statements Semiannual report | Regional Bank Fund 17 Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Periodended 4-30-11 1 10-31-10 10-31-09 10-31-08 10-31-07 10-31-06 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.02 0.04 0.19 0.47 0.66 0.67 Net realized and unrealized gain (loss) oninvestments 2.11 0.91 (2.78) (7.04) (2.28) 4.33 Total from investmentoperations Lessdistributions From net investmentincome (0.01) (0.05) (0.22) (0.52) (0.68) (0.70) From net realizedgain (1.13)  (2.33) (8.78) (5.43) (4.27) Totaldistributions Net asset value, end ofperiod Total return (%) 3 5 4 4 Ratios and supplementaldata Net assets, end of period (inmillions) $602 $559 $584 $813 $1,268 $1,702 Ratios (as a percentage of average net assets): Expenses beforereductions 1.36 6 1.38 1.55 1.35 1.27 1.29 Expenses net of fee waivers 1.36 6 1.38 1.54 1.35 1.27 1.29 Net investmentincome 0.28 6 0.30 1.56 2.33 1.76 1.66 Portfolio turnover (%) 8 24 37 23 13 7 1 Semiannual period from 11-1-10 to 4-30-11.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Annualized. 18 Regional Bank Fund | Semiannual report See notes to financial statements CLASS B SHARES Periodended 4-30-11 1 10-31-10 10-31-09 10-31-08 10-31-07 10-31-06 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 2 (0.03) (0.06) 0.11 0.34 0.38 0.38 Net realized and unrealized gain (loss) oninvestments 2.05 0.89 (2.75) (6.97) (2.25) 4.28 Total from investmentoperations Lessdistributions From net investmentincome   3 (0.13) (0.36) (0.41) (0.41) From net realizedgain (1.13)  (2.33) (8.78) (5.43) (4.27) Totaldistributions  Net asset value, end ofperiod Total return (%) 4 6 5 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $27 $27 $34 $55 $125 $261 Ratios (as a percentage of average net assets): Expenses beforereductions 2.06 7 2.09 2.26 2.07 1.98 1.99 Expenses net of fee waivers 2.06 7 2.08 2.24 2.06 1.98 1.99 Net investment income(loss) (0.42) 7 (0.40) 0.90 1.64 1.03 0.95 Portfolio turnover (%) 8 24 37 23 13 7 1 Semiannual period from 11-1-10 to 4-30-11.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Less than ($0.005) pershare. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Notannualized. 7 Annualized. CLASS C SHARES Periodended 4-30-11 1 10-31-10 10-31-09 10-31-08 10-31-07 10-31-06 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 2 (0.03) (0.06) 0.10 0.31 0.38 0.39 Net realized and unrealized gain (loss) oninvestments 2.06 0.89 (2.74) (6.93) (2.25) 4.27 Total from investmentoperations Lessdistributions From net investmentincome   3 (0.13) (0.36) (0.41) (0.41) From net realizedgain (1.13)  (2.33) (8.78) (5.43) (4.27) Totaldistributions  Net asset value, end ofperiod Total return (%) 4 6 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $39 $32 $28 $37 $35 $45 Ratios (as a percentage of average net assets): Expenses beforereductions 2.06 7 2.08 2.25 2.06 1.98 1.99 Expenses net of fee waivers 2.06 7 2.08 2.23 2.06 1.98 1.99 Net investment income(loss) (0.42) 7 (0.41) 0.86 1.59 1.04 0.96 Portfolio turnover (%) 8 24 37 23 13 7 1 Semiannual period from 11-1-10 to 4-30-11.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Less than ($0.005) pershare. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Notannualized. 7 Annualized. See notes to financial statements Semiannual report | Regional Bank Fund 19 Notes to financial statements (unaudited) Note 1  Organization John Hancock Regional Bank Fund (the Fund) is a diversified series of John Hancock Investment Trust II (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek long-term capital appreciation. Moderate income is a secondary objective. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of Assets and Liabilities. Class A, Class B and Class C shares are offered to all investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2  Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
